Citation Nr: 0601042	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-06 715	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for plantar fasciitis 
of the right foot.

4.  Entitlement to service connection for plantar fasciitis 
of the left foot. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active duty service from February 1985 to 
June 1987.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claims file was subsequently transferred to 
the Winston-Salem, North Carolina, RO.

In January 2003, the Board denied the issues on appeal.  
Pursuant to a Joint Motion for Remand (Joint Motion), the 
United States Court of Appeals for Veterans Claims (Court) 
entered an Order in February 2004, vacating the Board's 
decision, and remanding the claims for further action in 
accordance with the Joint Motion.  In November 2004, the 
Board remanded the veteran's appeal for further evidentiary 
development.  


FINDINGS OF FACT

1.  A right knee disorder was not shown to be present in 
service, nor was arthritis of the right knee manifested to a 
compensable degree within the first postservice year; any 
current right knee disorder is unrelated to service.

2.  A left knee disorder was not shown to be present in 
service, nor was arthritis of the left knee demonstrated to a 
compensable degree within the first postservice year; any 
current left knee disorder is unrelated to service.

3.  A right foot disorder was not shown to be present in 
service; current plantar fasciitis of the right heel is not 
related to service.

4.  A left foot disorder was not shown to be present in 
service; current plantar fasciitis of the left heel is not 
related to service. 


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service, and arthritis of the right knee may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  A left knee disorder was not incurred in or aggravated by 
service, and left knee arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  Plantar fasciitis of the right heel was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Plantar fasciitis of the left heel was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the 
statements of the case dated in April 2002, and in VA 
correspondence dated in July 2000, October 2000, and January 
2005, amongst other documents, fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including obtaining all available service and post-service 
records, including all of the claimants treatment records 
and/or letters from the El Paso VA Medical Center, Rafael 
Armendariz, D.O., Dr. Lazar, Columbia Health Care, and 
Oswaldo Cajas, M.D..  The record also includes March 2005 VA 
examination reports in which the examiner provided medical 
opinions addressing the origins of the veteran's 
disabilities.  

The Board notes that the veteran reported that he received 
treatment from Dr. Jean R. Joseph-Vanderproof at Sunwest 
Behavioral Associates.  However, despite two attempts by the 
RO to obtain these records, they were never obtained.  In 
October 2002, the veteran was notified of the above facts.  
In a statement received later that month the appellant 
notified VA that he had also been unable to get in touch with 
Dr. Joseph-Vanderproof.  Therefore, adjudication of his 
claims may go forward without these records.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Next, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
In this case, VA issued the first VCAA letter after the 
adverse rating decision.  The Court explained in Pelegrini, 
however, that a failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Indeed, any failure to provide a 
timely notice is cured provided that the veteran was provided 
a meaningful opportunity to participate in the processing of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
As the veteran has been provided that meaningful opportunity, 
the lack of full notice prior to the initial decision has 
been corrected, and any error as to when notice was provided 
was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

II. Background

The veteran argued in his July 2000 claim for service 
connection for bilateral knee and foot disorders as well as 
in his subsequent statements to VA that his recurring knee 
and foot problems were caused by the physical training he did 
while in military service.

Service medical records do not reflect complaints, findings 
or treatment pertaining to injuries or disorders of the knees 
or feet.  

In a July 2000 statement, Rafael Armendariz, D.O., wrote that 
the veteran was suffering from knee and foot pain, and that 
the pain dated back to 1988 due to inservice running and 
physical stress.  The diagnosis was severe arthritis.

A copy of a sworn statement, dated in November 2000, was 
received from a friend of the veteran.  She related that she 
knew the veteran, in 1986, during his tour of military duty.  
She recalled that the veteran was treated for knee problems 
during service.

VA medical records, dated from November to December 2000, 
reflect the veteran's history of bilateral knee pain for the 
last 14 years.  There were also complaints of pain in the 
soles of the feet.  The diagnoses included arthritis, 
degenerative joint disease; and plantar fasciitis, presently 
asymptomatic.

Reports were received in March 2001 from Dr. Lazar.  In March 
2000, Dr. Lazar noted that the veteran reported that he had 
experienced bilateral heel pain for a couple of years.  The 
assessment was bilateral plantar fasciitis.  In July 2000, 
Dr. Lazar declined to offer an opinion as to whether the 
veteran's bilateral plantar fasciitis was related to the 
claimant's training in the army.

Reports were received in April 2001 from private medical 
sources.  A report dated in April 1998, from Columbia Health 
Care to Oswaldo Cajas, M.D., shows that x-rays of the 
veteran's knees were normal.

Added to the record in May 2001 were reports from Rafael 
Armendariz, D.O.. Treatment notations, dated from March to 
July 2000, reflect complaints of bilateral knee pain and 
bilateral heel pain.  X-rays of the left and right os calcis 
were normal.  X-rays of the left knee were normal and showed 
no evidence of fracture or subluxation.  X-rays of the right 
knee showed no evidence of significant arthrosis or traumatic 
alteration of the joint.

In March 2005, the veteran underwent knee and feet VA 
examinations.  At those examinations, the examiner noted, in 
detail, the veteran's inservice and postservice medical 
history as well as his current complaints and the claimant's 
belief that his current problems were due to military 
service.

Thereafter, as to the knees, after noting that the veteran 
did not have x-ray evidence of arthritis in either knee and 
diagnosing bilateral knee sprains, the March 2005 VA examiner 
opined as follows:

As described in the history, there is no 
documentation of the veteran's knee 
injury or knee complaint in the service 
medical record.  The veteran stated today 
that his knee pain started during the 
service.  He attributed the knee pain to 
a lot of running during the military 
service.  The veteran started treatment 
of the knee pain in 1988.  That is the 
year following his discharge from 
military service.  According to the 
veteran's [healthcare] provider 
information and current examination, his 
knee condition is most likely [diagnosed 
as a] strain of the knee . . .  This 
examiner, therefore, gives the veteran a 
diagnosis of knee strain.  Running is 
likely to cause knee strain.  [However, 
s]ince there is no documentation in the 
service medical records [of knee 
problems], this examiner's opinion is 
that this current knee condition, 
bilateral, is less likely as not, the 
result of his military service.

Similarly, as to the feet, after noting that the veteran did 
not have x-ray evidence of arthritis in either foot and 
diagnosing bilateral plantar fasciitis, the March 2005 VA 
examiner opined as follows:

As described in the history, there is no 
documentation of feet pain or feet 
treatment during service.  According to 
the veteran, he experienced feet pain 
during the service and the feet pain 
never resolved.  He was treated in 1988 
by his local physician.  Plantar 
fasciitis is a fascia and a tendon 
disease.  It will not show up on x-rays.  
Plantar fasciitis is a likely 
complication of overuse or from repeated 
running.  Since there is no documentation 
of the feet condition during his service, 
it is this examiner's opinion is that his 
current feet condition is less likely as 
not the result of his military service. 

III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the veteran has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
The Board notes that it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, we are mindful that we cannot make our 
own independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans; Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In this regard, the Court has provided guidance for weighing 
medical evidence.  The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

With the above criteria in mind, the Board notes that service 
medical records are negative for any knee, foot, or heel 
disorders.  The first medical evidence corroborating the 
claim that the veteran had a knee disorder, including any 
arthritis; and a foot disorder, identified as plantar 
fasciitis, dates more than ten years after he completed 
service.  Moreover, the March 2005 VA examiner specifically 
opined that the veteran did not have arthritis in either knee 
or foot and it was "less likely as not" that the 
appellant's current knee disorders or plantar fasciitis were 
due to military service.

The Board recognizes that Dr. Armendariz attributing the 
veteran's current disability of the knees and feet to 
military service.  However, the Board assigns greater weight 
to the opinions provided by the March 2005 VA examiner 
because there is no indication that Dr. Armendariz reviewed 
the veteran's claims file.  Moreover, since service medical 
records are negative for complaints, diagnoses, or treatment 
related to the knees or feet it is apparent that Dr. 
Armendariz opinion relies solely on the veteran's self-
reported and unsubstantiated history of inservice knee and 
foot problems.  As noted above, when a medical opinion relies 
at least partially on the veteran's rendition of his medical 
history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229 (1993).  Hence, the Board concludes that Dr. Armendariz 
opinion has minimal probative value.

As to giving more evidentry weight to the opinion provided by 
the March 2005 VA examiner that service medical records did 
not show complaints, diagnoses, or treatment for knee or foot 
problems than the claims by the veteran that they do, the 
Board acknowledges that lay witnesses are competent under the 
law to describe symptoms they have seen or experienced.  
King v. Brown, 5 Vet. App. 19, 21 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, for purposes of 
obtaining a medical opinion as to the origins of a 
disability, the March 2005 VA examiner was not obligated to 
accept the veteran's subjective statements as to the 
occurrence of the inservice complaints.  In fact, the 
examiner's job was just the opposite.  His job was to review 
of the record and ascertain whether it included objective 
medical facts that supported the veteran's assertions and 
using those facts, along with his medical expertise, provide 
an opinion as to the origins of the claimant's disabilities.  
This is what he did.  Therefore, the Board finds that it must 
give more evidentry weight to this expert medical opinion 
that the veteran's service medical records do not show 
complaints, diagnoses, or treatment related to the knees or 
feet than the subjective claims of the appellant. 

The Board has also considered the sworn statement from the 
veteran's friend as well as the assertions made by the 
appellant and his representative, indicating that the 
appellant had knee and/or foot problems inservice.  To the 
extent that the statements have been provided to establish 
that any current knee and/or foot disorders are attributable 
to service, the Board finds that the statements amount to 
opinions about a matter of medical causation.  There is no 
indication from the record that the veteran, his friend, or 
his representative has any medical expertise.  As lay 
persons, they are not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu.  
Therefore, the Board will give more credence to the medical 
opinion provided by the March 2005 VA examiners.

The preponderance of the competent probative evidence is 
against finding that either a bilateral knee disorder or foot 
disorder had its onset inservice, that the veteran even has 
arthritis in either knee or foot much less it being 
manifested to a compensable degree within the first 
postservice year, or that any current knee or foot disorder 
is related to any incident or incidents of service.  
Moreover, given the length of time between the veteran's 1987 
separation from military service and first being diagnosed 
with knee and/or foot disorders more then ten years later, 
the Board finds that there is no continuity of 
symptomatology.  Accordingly, no basis is provided for a 
grant of service connection for either a bilateral knee or 
foot disorder.

For all the foregoing reasons, the claims of entitlement to 
service connection for bilateral knee and foot disorders must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a right and left knee disorders, and 
for plantar fasciitis of the right and left feet is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


